Case 1:21-cv-00970-VSB Document a Filed 02/05/21 Page 1 of 6

 

   

 

 

 

 

 

 

 

 

 

(518) 463-4179 Invoice
(800) 828-4428 NYS ONLY Date invoice #
(518) 463-3752 Fax ®
www. servico.com SINCE 1924 2/5/2021 $1853500
XX-XXXXXXX Tax LD. No. P.O. Box 871, Alban \ York 12201
Bill To a. 4 A Ship To
Michael Faillace & Assoc, i. 0 Michael Faillace & Assoc.

Federico Frias Federico Frias

60 E. 42nd St., #4510, 1 Grand Central

 

 

 

60 E. 42nd St., #4510, 1 Grand

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New York, NY 10165 Central Pl
New York, NY 10165
Your File # Biller Account # Customer Phone
MP 171200 212.317-1200
a . Description = : — “Amount
Armando Francisco Flores., et al al Individually a and On Behalf of Others Similarly Situated
Chowbus, I Inc abla Chowbus., ot al —_
SERVICE ON: Chowbus, Inc.® PS ws ae
SERVICE OF PROCESS - SECRETARY OF STATE. 20.00
ADMINISTRATIVE CHARGE © ee 5,00
DISBURSEMENT TO DEPARTMENT OF STATE 40.00
Copy Fee» 15.00
Credit Card Ran | ee 0.00
SALES TAX NYC 5 BOROUGHS ee 0,00
Total $80.00
- THANK YOU - PAY THIS INVOICE UPON RECEIPT - Payments/Credits -$80.00
RETURN COPY OF INVOICE WITH PAYMENT - WRITE INVOICE NUMBER ON ALL PAYMENTS Balance Due $0.00

 

 

NOTE: We guarantee our information to be as accurate as REASONABLE CARE can make it. However, the ultimate responsibility for maintaining files
rests with the filing officer and/or government agency and we will accept NO LIABILITY beyond the exercise of REASONABLE CARE.

 

 
 

 

 

 

 

ESS" Gase 1:21-0v-00970-VSB_ Document 17 Filed 02/05/91 Page 2016

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: February 4, 2021
FOR THE SOUTHERN DISTRICT OF NEW YORK Index # 1:24-cv-00970-VSb

 

Armando Francisco Flores., et al Individually and On Behalf of Others Similarly Situated Plaintiff

against

Chowbus, Inc d/b/a Chowbus., et af Defendant

 

STATE OF NEW YORK

COUNTY OF ALBANY SS.:

James Perone , being duly sworn, deposes and says: deponent is over

 

the age of eighteen (18) years; that on February 5, 2021 ,at 11:00AM _, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action, Complaint Collective Action Under 29 U.S.C §216(b), and Demand By Employee to inspact Share Records

and Minutes Pursuant to Section 624 of The New York State Business Corporation Law on

Chowbus, Inc. , the

 

Defendant in this action, by delivering to and leaving with Amy Lesch ;

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 89 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person

so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such service on-behral of said defendant

a

Description of KQ.. Approx. Age: 46 -— Approx. Wt: 195 Approx, Ht 5g"
if: White i : : Other:

   
  

Color of skirt: Hair color: Lt. Brown” Sex: Female

 

 

Sworn to before me on this

 

 

On

a SCOTT SCHUSTER
on NOTARY PUBLIC, STATE OF NEW YORK James Perone
NO. 01SC6208536
QUALIFIED IN ALBANY COUNTY Attny’s File No.

COMMISSION EXPIRES JULY 28, 2022
Invoice-Work Order # $1853506

Servico. iInc.. P.O. Box 871. ALBANY. NY 12201
Case 1:21-cv-00970-VSB Document17 Filed 02/05/21 Page 3 of 6

 

(518) 463-4179 SERV] O Invoice
(800) 828-4428 NYS ONLY C Date

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice #
(518) 463-3752 Fax ®
WWww.servico.com SINCE E924 2/5/2021 81853501
XX-XXXXXXX Tax LD. No. P.O. Box 871, Alban “ York 12201
Bil To ie ‘| A Ship To
Michael Faillace & Assoc. ca \ Michael Faillace & Assoc.
Federico Frias Federico Frias
60 E, 42nd St., #4510, 1 Grand Central 60 E. 42nd St., #4510, 1 Grand
New York, NY 10165 Central Pl
New York, NY 10165
Your File # Biller Account # Customer Phone
MP 171200 212.317-1200
es “Description. Doe Ly ne oo vies Pro fo st TELS ob eee a Amount”
Armando Francisco Flores., et al Individually a and On Behalf of Others Similarly S Situated — .
Chowbus, Inc d/b/a Chowbus., et al ae
SERVICE ON: Fantuan Group, Inc. n/k/a Chowbus, Inc 0°.) - pe TE Ep te
SERVICE OF PROCESS - SECRETARY OF STATE 20.00
ADMINISTRATIVE CHARGE ©2055» “5,00
DISBURSEMENT TO DEPARTMENT OF STATE — 40.00
Copy Fee © ~ 15.00
Credit Card Ran - oo a 0.00
CORRECTION: name change on file °°) 7.00
SALES TAX NYC 5 BOROUGHS 0.00
Total $87.00
- THANK YOU - PAY THIS INVOICE UPON RECEIPT - Payments/Credits -$87.00
RETURN COPY OF INVOICE WITH PAYMENT - WRITE INVOICE NUMBER ON ALL PAYMENTS Balance Due $0.00

 

 

NOTE: We guarantee our information to be as accurate as REASONABLE CARE can make it, However, the ultimate responsibility for maintaining files
rests with the filing officer and/or government agency and we will accept NO LIABILITY beyond the exercise of REASONABLE CARE.

 

 
 

 

 

 

 

 

  

Gage 1:21-6v-00970-VS8-Document 17 Filed 02/05/21. Page 4 of 6

 

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: February 4, 2021
FOR THE SOUTHERN DISTRICT OF NEW YORK index # 1:24-cv-00970-VSb

 

Armando Francisco Flores., et al individually and On Behalf of Others Similarly Situated Plaintiff

against

Chowbus, Inc d/b/a Chowbus., et al Defendant

 

STATE OF NEW YORK

COUNTY OF ALBANY SS.

James Perone , being duly sworn, deposes and says: deponent is over

 

the age of eighteen (18) years; that on February 5, 2021 ,at 14:00AM_, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action, Complaint Collective Action Under 29 U.S.C §276(b), and Demand By Employee te Inspect Share Records

and Minutes Pursuant to Section 624 of The New Yark State Business Corporation Law on

Fantuan Group, Inc. n/k/a Chowbus, Inc , the

 

Defendant in this action, by delivering to and leaving with Amy Lesch :

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 doilars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person

so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

   

authorized to accept such service on_behalf of said defendant

Description of the pefson served: Approx. Age: 46 Approx, wos Approx. Ht 5'9"
ee 2 ee.

      
 
  
 
 

Hair color: Lt. Brown Sex: Female Other:

Color of skin: hite

 

 

Sworn to before me on this ae

5th day of Februa

xO . VAL UV, BAZ

SCOTT SCHUSTER ~ f
NOTARY PUBLIC, STATE OF NEW YORK /? v ames F Perone

a QUALir east eee EOL Attny's File No.
Invoice*Work Order # 81853501

L COUNTY
COMMISSION EXPIRES JULY 26, 2022
Servico. Inc.. P.O. Box 871. ALBANY. NY 12201
Case 1:21-cv-00970-VSB Document17 Filed 02/05/21 Page 5 of 6

 

   

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(518) 463-4179 Invoice
(800) 828-4428 NYS ONLY Date invoice #
(518) 463-3752 Fax : ®
www.servico.com SINCE 1924 2/5/2021 §1853502
XX-XXXXXXX Tax LD. No. P.O. Box 871, Alban York 12201
Bill To ie , Ship To
AH fh St f gh"
Michael Faillace & Assoc. § * vn Michael Faillace & Assoc.
Federico Frias Federico Frias
60 E, 42nd St., #4510, 1 Grand Central 60 E. 42nd St., #4510, 1 Grand
New York, NY 10165 Central Pl
New York, NY 10165
Your File # Biller Account # Customer Phone
MP 171200 212.317-1200
. Description ~ ; : “Amount ws
Armando Francisco Flores., et al Individually. and On Behalf of Others 8 Similarly 8 Situated _
Chowbus,I Inc d/b/a Chowbus., et al
SERVICE ON: ‘Chowbus Grocery LLC. : ee
SERVICE OF PROCESS - SECRETARY OF STATE 20.00
ADMINISTRATIVE CHARGE . os 5,00
DISBURSEMENT TO DEPARTMENT OF STATE - 40.00
Copy-Fee 00 oi $00
Credit Card Ran 0.00
SALES TAX NYC 5 BOROUGHS ~ 0.00
Total $80.00
- THANK YOU - PAY THIS INVOICE UPON RECEIPT - Payments/Credits -$80.00
RETURN COPY OF INVOICE WITH PAYMENT - WRITE INVOICE NUMBER ON ALL PAYMENTS Balance Due $0.00

 

 

NOTE: We guarantee our information to be as accurate as REASONABLE CARE can make it. However, the ultimate responsibility for maintaining files
rests with the filing officer and/or government agency and we will accept NO LIABILITY beyond the exercise of REASONABLE CARE,

 

 
 

 

 

 

 

«ase -1:21-ev-00970-VSB—-Document 17 Filed 02/05/24--Page-6-of 6
_ AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: February 4, 2021
FOR THE SOUTHERN DISTRICT OF NEW YORK Index #  1:21-cv-00970-VSb

 

Armando Francisco Flores., et al Individually and On Behaif of Others Similarly Situated Plaintiff

against

Chowbus, Inc d/b/a Chowbus., ef al Defendant

 

STATE OF NEW YORK

COUNTY OF ALBANY Ss.

James Perone , being duly sworn, deposes and says: deponent is over

 

the age of eighteen (18) years; that on February 5, 2021 ,at 11:00AM , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action, Complaint Collective Action Under 29 U.S.C §216(b), and Demand By Employee to Inspect Share Records

and Minutes Pursuant to Section 624 of The New York State Business Corporation Law on

Chowbus Grocery LLC , the

 

Defendant in this action, by delivering to and leaving with Amy Lesch \

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 303 Limited Liability Company Law. Deponent further says that deponent knew the
person so served as aforesaid to be the agent int ee of State of the State of New York, duly

authorized to accept such service on van of said defendant

Description of t Lo. Approx. Age: Approx. Wt 195 = Approx. Ht —5'9"

Color of skin:/ White Haircolor, Lt Browfi Sex: Female Other.

a
Sworn to befdre me on this
__ Sth day of February 1 te
Mn

 

 

 

  
 
 

 

 

a OTT SCHUSTE
NOTARY PUBLIC, STATE OF NEW YORK " James Perone
NO. 0186308636
QUALIFIED IN ALBANY COUNTY Attny's File No.

COMMISSION EXPIRES gULY 28, 2022
InvoicesWork Order # S1853502

Servico. [nc.. P.O. Box 871. ALBANY. NY 122017
